                Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 1 of 7 PAGEID #: 223
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                               Southern District of Ohio
                                                                            )
               UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                       )
                        Aaron Thompson                                      )
                                                                                    Case Number: 1:20cr072
                                                                            )
                                                                            )       USM Number: 79017-061
                                                                            )
                                                                            )        Richard Monahan, Esq .
                                                                            )       Defendant· s Attorney
THE DEFENDANT:
ill pleaded guilty to count(s)          1 and 2 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended
21 USC841(a)(1),                  Possession with Intent to Distribute Cocaine                               9/18/2019

(b)(1)(C) & 18 USC 2

18 USC 924(c)(1) & 2              Possession of a Firearm in Furtherance of Drug Trafficking                 9/18/2019               2

       The defendant is sentenced as provided in pages 2 through           _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
ll! Count(s)      3 of the Indictment                    li1   is    Dare dismissed on the motion of the United States.
               -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            7/19/2021
                                                                           Date of Imposition of Judgment



                                                                            ~~
                                                                          Signature of Judge




                                                                                      Michael R. Barrett, United States District Judge
                                                                          Name and Title of Judge




                                                                          D
                                                                          /4
                     Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 2 of 7 PAGEID #: 224
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                      Judgment - Page _     _.,_
                                                                                                                             2_    of   7
 DEFENDANT: Aaron Thompson
 CASE NUMBER: 1:20cr072

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Count 1: Thirty-six (36) months; Count 2: Sixty (60) months to run consecutive to Count 1 (total 96 months).




      ~ The court makes the following recommendations to the Bureau of Prisons:
            It is recommended that the defendant participate in any available apprenticeship programs.




      Ill   The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:

            D   at                                D    a.m.     D   p.m.     on
                      - - - -- - - -- -
            D   as notified by the United States Marshal.

      D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ __ __ _ __ _ _ __ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                  Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 3 of 7 PAGEID #: 225

AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _   _   _   of   ---=-----
DEFENDANT: Aaron Thompson
CASE NUMBER: 1:20cr072
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:

 Count 1: five (5) years; Count 2: five (5) years to run concurrent.




                                                     MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
               D The above drug testing condition is suspended, based on the court's detennination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     !i1 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 4 of 7 PAGEID #: 226
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page                  of _ _ _ _ __
DEFENDANT: Aaron Thompson
CASE NUMBER: 1:20cr072

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. lfyou do not have fu ll-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date - - - - - - - - - - - - -
               Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 5 of 7 PAGEID #: 227

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                             Judgment-Page   - =5-   of      7
DEFEN DANT: Aaron Thompson
CA SE N UMBER: 1:20cr072

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 1.) The defendant shall participate in vocational training, unless the defendant is employed on a full-time basis, at the
 direction of his probation officer.

 2.) The defendant shall provide the probation officer with access to any requested financial information and authorize the
 release of any financial information.

 3.) The defendant shall complete a substance abuse evaluation and drug treatment, at the direction of his probation officer.
 The defendant shall pay a co-pay for treatment not to exceed $25, based on his ability to pay, as determined by the
 probation officer.

 4.) The defendant shall submit to substance abuse testing to determine if he has used a prohibited substance . The
 defendant must not attempt to obstruct or tamper with the testing methods.

 5.) The defendant, at the direction of the Probation Officer, shall participate in a program of mental health counseling. The
 defendant shall pay a $25 co-pay, based upon his ability to pay, each month for services rendered.
                 Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 6 of 7 PAGEID #: 228
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page       6    of        7
DEFENDANT: Aaron Thompson
CASE NUMBER: 1:20cr072
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                  Restitution                                          AV AA Assessment*              JVT A Assessment**
TOTALS             $ 200.00                  $                           $                        $                              $



 D    The determination of restitution is deferred until
                                                                -----
                                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***                   Restitution Ordered            Priority or Percentage




 TOTALS                                $                          0.00            $                         0.00
                                                                                      ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D    fine   D    restitution.

       D    the interest requirement for the         D     fine       D restitution is modified as follows:

 * Amy, Vicky, ~nd Andy C hild Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I09A, 110, 11 OA, and 11 3A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                Case: 1:20-cr-00072-MRB Doc #: 41 Filed: 07/20/21 Page: 7 of 7 PAGEID #: 229
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 68 - Schedule o f Payments
                                                                                          Judgment-Page   ---=----   of
DEFENDANT: Aaron Thompson
CASE NUMBER: 1:20cr072

                                             ADDITIONAL FORFEITED PROPERTY
   (a) $30,000 in United States currency (actual amount $33,385);

   (b) a D.P.M .S., Model AR-15, .223-5.56 caliber rifle, serial number FH135541 , with any attachments and ammunition ,
   including but not limited to approximately 24 rounds of ammunition;

   (c) a Charter Arms Co., Model Undercover, .38 caliber, revolver, serial number 236936, with any attachments and
   ammunition, including but not limited to approximately five rounds of ammunition;

   (d) a Taurus, Model PT99AFS, 9mm caliber pistol, serial number TQD71661 , with any attachments and ammunition,
   including but not limited to approximately 12 rounds of ammunition;

   (e) a Taurus, Model 605, .375 Magnum revolver, serial number ZL 11192, with any attachments and ammunition ,
   including but not limited to approximately five rounds of ammunition;

   (f) a Glock, Model 19Gen4, 9mm pistol, serial number BFUX094, with any attachments and ammunition , including but
   not limited to approximately 24 rounds of ammunition;

   (g) a Ruger, Model P95, 9mm caliber pistol, serial number 318-00376, with any attachments and ammunition, including
   but not limited to approximately 13 rounds of ammunition;

   (h) a Smith & Wesson , Model M&P 9 Shield, 9mm caliber pistol, serial number LFL6279, with any attachments and
   ammunition, including but not limited to approximately six rounds of ammunition ; and

   (i) a Smith & Wesson, Model SD40VE, 9 mm caliber pistol, serial number FZA3052, with any attachments and
   ammunition, including but not limited to approximately 10 rounds of ammunition.
